 



Exhibit 10.1
(DECKERS OUTDOOR LOGO) [v12186v1218600.jpg]
August 24, 2005
Colin Clark
Dear Colin:
We are pleased to offer you a full-time position as Senior Vice President,
International, reporting to Angel Martinez, President & CEO. Your scheduled
start date will be September 1, 2005.
You will receive compensation as follows:

  •   Base Salary: $225,000 ($8,653.84 bi-weekly) Exempt position     •   Bonus
information: For fiscal 2006, conditional upon acceptance by the Board of
Directors, you will be eligible to receive a potential bonus of 100% of your
base salary, subject to the achievement of targets for overall performance of
the Company as well as the achievement of Management Business Objectives set by
the CEO. Details of the bonus program for Fiscal 2006 will be provided to you
upon approval of the 2006 business plan by the Board of Directors.     •  
Restricted Stock Units: For fiscal 2005, you will be eligible to receive a
potential grant of 5,000 Restricted Stock Units. These RSU’s will vest 25% per
quarter beginning on March 31, 2009 and the number of units vested will be
dependent upon the Company reaching the budgeted fiscal 2006 Earnings Per Share
goal. You will be eligible to participate in the Company’s RSU Program in the
future at a level commensurate with other executives at your level. The
Company’s Board of Directors will determine each year the number of RSU’s
granted for those employees eligible to participate in this program.     •  
Sign-on Bonus: You will be eligible to receive a sign-on bonus of $35,000 after
all applicable taxes have been withheld, payable to you within thirty days of
your date of hire.     •   Relocation benefits: The Company will pay for
relocating your household goods and up to two automobiles, which will include
moving costs of your personal belongings. You will need to submit three bids to
the Company for the cost of such moving for the Company’s prior written
approval. The Company will provide you with a temporary housing allowance of
$6,000 payable to you after your date of hire. For house hunting purposes, the
Company will pay for the actual and reasonable expenses for airfare, meals,
lodging, and car rental, for the employee and immediate family members, at a
location of the Company’s choosing for a period of up to (4) days and
(3) nights. For the purpose of relocating to the Santa Barbara area, the Company
will pay for one-way airfare for the employee and family. Please note that if
you were to leave the Company within your first twelve months of employment, you
will be required to reimburse the Company for all relocation expenses. Should
the Company terminate the employment relationship without cause, you will not be
required to reimburse the Company for relocation expenses.     •   Monthly
Housing Allowance: The Company does understand that there is a difference in the
cost of housing from Massachusetts to the Santa Barbara area. The Company will
provide you with a housing allowance of $2,000 per month gross for a period of
two years, assuming continued employment by the Company. After this two-year
period has expired, the Company will continue to provide you with this housing
allowance while you are renting, assuming continued employment by the Company.
This monthly housing allowance will cease to be provided when you have purchased
a home to live in.

 



--------------------------------------------------------------------------------



 



  •   COBRA Reimbursement: The Company will reimburse you for your COBRA costs
until you are eligible to participate in the Company’s benefits plan.     •  
Benefits: You will be eligible for medical, dental and life insurance effective
the first of the month, three months from your date of hire. The company pays
approximately 80% of the employee’s premium and a portion of the premium for
spouse and/or family coverage (this will be detailed in orientation). The
employee’s and spouse/family portion is paid through the Section 125 Flexible
Spending Plan, which lowers the actual cost of the plan up to 28-35% due to
pre-tax deduction through payroll. Dental insurance is offered at little cost to
employees and Deckers provides a life insurance policy which gives all full-time
employees coverage of two times their annual salary. In addition, you will have
the opportunity to enroll in the 125 plan that allows employees to pay for
insurance premiums, any medical out-of-pocket costs and day care costs on a
pre-taxed basis from your total compensation.         You will also be eligible
for Deckers’ 401(k) Retirement Plan. This plan will allow you to voluntarily
invest pre-tax dollars (Federal and State Taxes) towards a retirement plan. You
may join this plan the first of the month, three months from your date of hire.
Deckers will pay for administrative charges and quarterly reports for each and
every eligible employee. There is a Company contribution of 50% of the first 6%
contributed by each employee on a bi-weekly basis, up to $1,200 per year. This
match is vested at 100%.

As is the case with all employees of the Company, your employment with us will
not be for any specified term and is “at-will”. Accordingly, while we have every
hope that our employment relationship will be a mutually beneficial and
rewarding one, you remain free to resign from your position at any time, with or
without cause, and the Company similarly may end its employment relationship
with you or modify the terms and conditions of employment at any time, with or
without cause. Any change in this aspect of our relationship must be set forth
in writing and be signed by the CEO of the Company.
Should the Company terminate your employment without cause or notice or should
there be a change of control and termination by the Company without cause, the
Company will provide you with a severance. Details of the severance can be found
in Exhibit A attached to this offer letter.
You will be asked to sign our Proprietary Inventions Agreement, the Arbitration
and Mediation Agreement, the Confidentiality Agreement, as well as the Employee
Handbook Acknowledgement receipt found on the back page of the manual.
We are very excited about having you join our organization. I am sure you bring
a wealth of knowledge, skills and positive attitude with you. I look forward to
personally having you on our team here at Deckers Outdoor Corporation.
Please sign and date the bottom of this letter as acknowledgment of receipt and
understanding and fax it back to me at (805) 967-0961. If you have any questions
or if I can help you in any way, please feel free to contact me. I can be
reached at (805) 967-7611, ext. 120 or via e-mail at natec@deckers.com.
Sincerely,
Nate Christensen
Director of Human Resources
Acknowledge receipt and understanding:

          /s/ Colin Clark   8/24/05                   Date    

 



--------------------------------------------------------------------------------



 



Exhibit A: Executive Severance Information
1. Upon Termination by Company for Cause or by Executive Without Good Reason. If
the
Company terminates the Executive’s employment for Cause, or if the Executive
terminates the
Executive’s employment with the Company other than (x) upon the Executive’s
death or Total Disability or (y) for Good Reason, the Company will:

  a.   pay the Executive the Accrued Base Salary;     b.   pay the Executive the
Accrued Vacation Payment;     c.   pay the Executive the Accrued Reimbursable
Expenses;     d.   pay the Executive the Accrued Benefits, together with any
benefits required to be paid or provided under applicable law;     e.   pay the
Executive any Accrued Bonus;     f.   the Executive will have the right to
exercise vested stock options or vested Restricted Stock Units (RSU’s).

2. Upon Termination by the Company Without Cause or by Executive for Good
Reason. If the Executive’s employment is terminated by the Company without Cause
or by the Executive for Good Reason, the Company will:

  a.   pay the Executive the Accrued Base Salary;     b.   pay the Executive the
Accrued Vacation Payment;     c.   pay the Executive the Accrued Reimbursable
Expenses;     d.   pay the Executive the Accrued Benefits, together with any
benefits required to be paid or provided under applicable law;     e.   pay the
Executive any Accrued Bonus;     f.   pay the Executive severance, commencing on
the thirtieth (30th) day following the termination date, of six (6) monthly
payments equal to one-twelfth (1/12th) of the Executive’s Annual Base Salary in
effect immediately prior to the time such termination occurs. Severance will be
mitigated on a dollar for dollar basis for any income received by Executive for
duties performed for Company or any third party during the six (6) months
following termination. The severance payment required under this subsection
shall be conditioned upon the Executive executing a general release of claims;
and     g.   maintain in full force and effect, for the Executive’s and the
Executive’s eligible beneficiaries, until the first to occur of (x) the
Executive’s attainment of alternative employment if such employment includes
health insurance benefits or (y) the three (3) month anniversary of termination
of employment, the benefits provided pursuant to Company-sponsored benefit
plans, programs, or other arrangements in which the Executive was entitled to
participate as a full-time employee immediately prior to such termination,
subject to the terms and conditions of participation as provided under the
general terms and provisions of such plans, programs, and arrangements, or in
the alternate, the Company will arrange to provide the Executive with continued
benefits substantially similar to those which the Executive would have been
entitled to receive under such plans, programs, and arrangements;     h.   the
Executive will have the right to exercise vested stock options or vested
Restricted Stock Units (RSU’s).

3. Upon Change of Control and Termination by the Company Without Cause or by
Executive for Good Reason. If the Executive’s employment is terminated within
one (1) year of a Change of Control by the Company without Cause or by the
Executive for Good Reason, the Company will:

  a.   pay the Executive the Accrued Base Salary;     b.   pay the Executive the
Accrued Vacation Payment;     c.   pay the Executive the Accrued Reimbursable
Expenses;     d.   pay the Executive the Accrued Benefits, together with any
benefits required to be paid or provided under applicable law;     e.   pay the
Executive any Accrued Bonus;     f.   pay the Executive severance of one and
one-half (1.5) times Executive’s Annual Base Salary in effect immediately prior
to the time such termination occurs. The severance payment required under this
subsection shall be conditioned upon the Executive executing a general release
of claims; and

 



--------------------------------------------------------------------------------



 



  g.   maintain in full force and effect, for the Executive’s and the
Executive’s eligible beneficiaries, until the first to occur of (x) the
Executive’s attainment of alternative employment if such employment includes
health insurance benefits or (y) the eighteen (18) month anniversary of
termination, the benefits provided pursuant to Company-sponsored benefit plans,
programs, or other arrangements in which the Executive was entitled to
participate as a full-time employee immediately prior to such termination,
subject to the terms and conditions of participation as provided under the
general terms and provisions of such plans, programs, and arrangements, or in
the alternate, the Company will arrange to provide the Executive with continued
benefits substantially similar to those which the Executive would have been
entitled to receive under such plans, programs, and arrangements;     h.   any
payments will be grossed up for Internal Revenue Code Section 280G excise tax
penalty on “excess parachute payments;” and     i.   the Executive will have the
right to exercise vested stock options or vested Restricted Stock Units (RSU’s).

4. Definitions:
Accrued Base Salary: any Base Salary that has accrued but was not paid as of the
termination date.
Accrued Vacation Payment: unused vacation days accrued as of the termination
date in an amount equal to the Executive’s Base Salary multiplied by a fraction
the numerator of which is the number of accrued unused vacation days and the
denominator of which is 240.
Accrued Reimbursable Expenses: expenses incurred by Executive prior to the date
of termination that are subject to reimbursement.
Accrued Benefits: accrued and vested benefits required to be provided by the
terms of any Company-sponsored benefit plans or programs, together with any
benefits required to be paid or provided in the event of the Executive’s death
or Total Disability under applicable law.
Accrued Bonus: bonus with respect to a prior fiscal year that has accrued but
has not been paid.
Cause: will mean any willful breach of duty by the Executive in the course of
the Executive’s employment, continued violation of written Company employment
policies after written notice of such violation, violation of the Company’s
Insider Trading Policies, conviction of a felony or any crime involving fraud,
theft, embezzlement, dishonesty or moral turpitude, engaging in activities which
materially defame the Company, engaging in conduct which is material injurious
to the Company or its Affiliates, or any of their respective customer or
supplier relationships, financially or otherwise, or the Executive’s gross
negligence or continued failure to perform Executive’s duties or his/her
continued incapacity to perform such duties.
Change of Control: will mean if there is a merger, consolidation, sale of all or
a major portion of the assets of the Company (or a successor organization) or
similar transaction or circumstance where any person or group (other than
Douglas B. Otto) acquires or obtains the right to acquire, in one or more
transactions, beneficial ownership of more than Fifty Percent (50%) of the
outstanding shares of any class of voting stock of the Company (or a successor
organization).
Good Reason: will mean the occurrence of material breach of this Agreement by
the Company, which breach is not cured within fifteen (15) calendar days after
written notice thereof is received by the Company, or in the event of a Change
of Control, a reduction of total compensation, benefits, and perquisites,
relocation greater than 50 miles, or material change in position or duties.

 